ORDER

PROST, Circuit Judge.
Independent Ink, Inc. moves to transfer its appeal to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631. Illinois Tool Works, Inc. et al. (ITW) oppose and move to dismiss Independent Ink’s appeal. Independent Ink replies.
Independent Ink timely filed a notice of appeal with this court from the order of the United States District Court for the Central District of California dismissing Independent Ink’s complaint alleging federal and state false advertising claims against ITW. Independent Ink now concedes that its “complaint did not in any way, shape or form involve claims” over which this court would have jurisdiction. See 28 U.S.C. §§ 1292(c), (d), and 1295. ITW agrees, but argues that the interests *755of justice do not warrant transfer and this court should dismiss the appeal as “clearly-doomed.”
We decline ITW’s invitation to review the merits of a matter not within our subject matter jurisdiction. Any challenge to the merits of Independent Ink’s appeal should be made in the Ninth Circuit.*
Accordingly,
IT IS ORDERED THAT:
(1) Independent Ink’s motion is granted and this case shall be transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.
(2) ITW’s motion to dismiss is denied.

 We reject ITW’s contention that Independent Ink’s failure to file a brief provides an “additional reason to deny [the] motion to transfer.” Pursuant to Fed. Cir. R. 31(c), the motion to transfer suspended the briefing schedule.